UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 DUTY TO FILE REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-11071 Image Entertainment, Inc. (Exact name of registrant as specified in its charter) 20525 Nordhoff Street, Suite 200, Chatsworth, California 91311 (818) 407-9100 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Common Stock, $0.001 par value (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date:1 Pursuant to the requirements of the Securities Exchange Act of 1934 Image Entertainment, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:October 4, 2012 IMAGE ENTERTAINMENT, INC. By: /s/John P. Avagliano John P. Avagliano Chief Operating Officer and Chief Financial Officer
